C. Allen, J.
There was no contradictory evidence, and it is assumed by both parties that the facts testified to by the plaintiff’s witnesses are true. It thus appears that the boiler and tank were placed in the building by Winslow and Company, who were tenants at will. Whether their tenancy had ended or not, is not mentioned in the bill of exceptions. The boiler was placed on a foundation of brickwork and cement, the edges of the brickwork being cemented before the boiler was placed thereon, to keep it tight, that is, in place. The tank was similarly placed. It is apparent that these articles could be used equally well elsewhere, and that the fastening, such as it was, was merely to keep them in place. They were easily removable. There is nothing to show that the defendant contended at the trial that a reasonable time for their removal had expired, and no such question is presented by the bill of exceptions. The boiler and tank remained personal property, and indeed were so treated by the defendant and the owners of the building in making the attachment. Hubbell v. East Cambridge Savings Bank, 132 Mass. 447. Carpenter v. Walker, 140 Mass. 416.

Exceptions overruled.